

Exhibit 10.1
JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 22, 2014
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)


Award
These terms and conditions are made part of the Award Agreement dated as of
January 22, 2014 (“Grant

Agreement
Date") awarding restricted stock units pursuant to the terms of the JPMorgan
Chase & Co. Long-Term Incentive Plan (“Plan”). To the extent the terms of the
Award Agreement (all references to which will include these terms and
conditions) conflict with the Plan, the Plan will govern. The Award Agreement,
the Plan and Prospectus supersede any other agreement, whether written or oral,
that may have been entered into by the Firm and you relating to this award.

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of

Purpose of Award
the applicable vesting date as set forth in your Award Agreement.

The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.

Dividend
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you

Equivalents
will be paid an amount equal to the dividend paid on one share of Common Stock,
multiplied by the number of restricted stock units outstanding under this award.

Protection-
This award is intended and expected to vest on the applicable vesting date,
provided that you are

Based Vesting
continuously employed by the Firm through such vesting date, or you meet the
requirements for continued vesting described under the captions “Job
Elimination,” “Full Career Eligibility,” “Government Office” and “Disability.”
However, vesting is subject to the sections of these terms and conditions
captioned “Bonus Recoupment” and “Recapture Provisions” and the following
protection-based vesting provisions.

Up to a total of fifty percent of your award (“At Risk restricted stock units”)
may be cancelled under (i) and (ii):
(i) The Chief Executive Officer of JPMorgan Chase (“CEO”) determines that
cancellation of all or portion of the At Risk restricted stock units is
appropriate in light of any one or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are net income, net revenue, return on equity, earnings per share and capital
ratios of the Firm, both on an absolute basis and, as appropriate, relative to
peer firms.

•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-provision net income reported at the Firm level is negative.

•
Awards granted to participants in a Line of Business, for which you exercise, or
during the vesting period exercised, direct or indirect responsibility, were in
whole or in part cancelled because the Line of Business did not meet its annual
Line of Business Financial Threshold.

(ii) To the extent that the full number of At Risk restricted stock units have
not been cancelled pursuant to the circumstances described in (i) above, then
any remaining At Risk restricted stock units scheduled to vest on January 13,
2017 will be cancelled if, for the three calendar years preceding that date, the
Firm does not meet the Firmwide Financial Threshold, unless the CEO determines
that it is appropriate that some or all of such At Risk restricted stock units
should vest with respect to a particular individual or individuals due to
extraordinary circumstances.

179

--------------------------------------------------------------------------------



In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” entitling you to
continued vesting in your award, the cancellation circumstances described in (i)
and (ii) above will continue to apply to your At Risk restricted stock units.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.
Vesting Period
The period from the Grant Date to the last vesting date is the “vesting period.”
(See “Administrative Provision--No Ownership Rights” pursuant to which the Firm
may place restrictions on delivered shares of Common Stock following a vesting
date.)

Bonus
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus

Recoupment
Recoupment Policy or successor policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for performance
year 2013 and to this award. You can access this policy through the following
link:

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment
Recapture Provisions
(Detrimental Conduct,
Risk-Related and Other Recapture Provisions)
Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the applicable vesting date) of
the gross number of shares of Common Stock distributable to you under this
award:
•    If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or
•    If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or
•    If this award was based on a material misrepresentation by you, or
•    If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or
•    If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.
See “Remedies” below for additional information.
The Firm’s right to cancel and/or recover value of this award (or any cash
bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other provisions
of this award relate to the “organizational goals” of the Firm as that term is
defined by regulations issued under Section 409A of the Internal Revenue Code
(“Code”).
Termination of Employment
Except as explicitly set forth below under the sections captioned “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason.
 
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Recovery,” “Your Obligations”), you will be eligible to continue
to vest ( on the original vesting schedule) with respect to your award following
the termination of your employment if one of the following circumstances applies
to you:
Ø    Job Elimination
Job Elimination:
In the event that
•    the Director of Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and  
•    after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and
•    you satisfy the Release/Certification Requirements set forth below.


180

--------------------------------------------------------------------------------



Ø         Full Career Eligibility
Full Career Eligibility:
In the event that
•    you voluntarily terminate your employment with the Firm, have completed at
least five years of continuous service with the Firm immediately preceding your
termination date, and the sum of your age and Recognized Service (as defined
below) on your date of termination equals or exceeds 60, and
•    you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and 
•    the Firm determines prior to the date your employment terminates that
continued vesting is appropriate, which determination will be based on your
performance and conduct (before and after providing notice), and  
•    from your date of termination of employment through the applicable vesting
date, you do not (i) perform services in any capacity (including
self-employment) for a Financial Services Company (as defined below) or (ii)
work in your profession (whether or not for a Financial Services Company);
provided that you may work for a government, education or Not-for-Profit
Organization (as defined below), and
•    you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)
Ø  Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office.”
Ø  Disability
Disability:
In the event that
•    your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•    you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•    you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,
•    with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•    with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and 
•    except in the case of a Job Elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described herein) from your date of
termination of employment through the applicable vesting date and in all cases,
otherwise complied with all other terms of the Award Agreement. (See “Your
Obligations” below.)


181

--------------------------------------------------------------------------------



Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the sections captioned
“Non-Solicitation of Employees and Customers,” “Confidential Information,”
“Non-Disparagement,” ”Cooperation,” “Compliance with Award Agreement,” and
“Notice Period.”
Ø  Non-Solicitation of Employees and Customers
During your employment by the Firm and for one year following the termination of
your employment, or if longer, during the vesting period, if you continue to
vest after your employment with the Firm terminates, you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director of Human Resources of JPMorgan Chase:
(i) solicit, induce or encourage any of the Firm’s then current employees to
leave the Firm or to apply for employment elsewhere, (ii) hire any employee or
former employee who was employed by the Firm at the date your employment
terminated, unless the individual’s employment terminated because his or her job
was eliminated, or the individual’s employment with the Firm has been terminated
for more than six months, (iii) to the fullest extent enforceable under
applicable law, solicit or induce or attempt to induce to leave the Firm, or
divert or attempt to divert from doing business with the Firm, any then current
customers, suppliers or other persons or entities that were serviced by you or
whose names became known to you by virtue of your employment with the Firm, or
otherwise interfere with the relationship between the Firm and such customers,
suppliers or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø  Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Ø  Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø  Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø  Compliance
with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.


182

--------------------------------------------------------------------------------



Ø  Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the section captioned “Full Career
Eligibility” in the event you wish to terminate employment under the Full Career
Eligibility provision.
Remedies
 
Ø  Cancellation
In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting,” “Termination of Employment” and “Recapture
Provisions”, your outstanding restricted stock units under this award may be
cancelled if:
•    the Firm, in its sole discretion, determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or
•    you fail to return the required forms specified under the section captioned
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or
•    you violate any of the provisions as set forth above in the section
captioned “Your Obligations.”
Ø Recovery
In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the gross number of shares
of Common Stock distributable to you under this award as follows:
•    shares distributed, including shares withheld for tax purposes, within the
one year period prior to your violation of any of the provisions as set forth
above in the section captioned “Your Obligations,”
•    shares distributed, including shares withheld for tax purposes, at any time
following termination of employment when you were not in compliance with the
employment restrictions then applicable to you during such period,
•    shares distributed, including shares withheld for tax purposes, within the
one year period immediately preceding and any time after your termination of
employment, if your employment was terminated or the Firm determines that your
employment could have been terminated, for Cause,
•    shares distributed, including shares withheld for tax purposes, within the
three year period immediately preceding and any time after your termination of
employment, if the Firm determines that you committed a fraudulent act, or
engaged in knowing and willful misconduct related to your employment,
•    for a period up to one year after shares are distributed (including shares
withheld for tax purposes) under this award (or any longer period applicable in
the case of termination for Cause), to the extent that the Firm determines
appropriate pursuant to the section captioned “Recapture Provisions” above.
Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.


183

--------------------------------------------------------------------------------



Administrative Provisions
Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations (including, to the extent legally permissible, recovery by the
Firm of fringe benefit taxes) or (ii) implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award. This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to the
award, vested shares, and/or dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
award, vested shares and/or the dividend equivalents directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code), retain for itself funds or the Common
Stock resulting from any vesting of this award to satisfy any obligation or debt
that you owe to the Firm. Notwithstanding any account agreement with the Firm to
the contrary, the Firm will not recoup or recover any amount owed from any funds
or securities held in your name and maintained at the Firm pursuant to such
account agreement to satisfy any obligation or debt or obligation owed by you
under this award without your consent.
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm and deliver to that brokerage account any
vested shares derived from the award and, for avoidance of doubt, you further
agree that it shall apply to prior unvested awards.
Prior to any vesting date, JPMorgan Chase may impose for any reason, as of such
vesting date for such period as it may specify in its sole discretion, such
restrictions on the Common Stock to be issued to you as it may deem appropriate,
including, but not limited to, restricting the sale, transfer, pledge,
assignment or encumbrance of such shares of Common Stock. By accepting this
award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this Award (See
Protection-Based Vesting, Termination of Employment, Recapture Provisions and
Remedies) apply, then you agree that any shares subject to such restrictions
(notwithstanding the limitation set forth set forth in the Right to Set Off
section above) may be cancelled in whole or part. See also Amendment section
permitting suspension of vesting.
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Agreement Award,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if your award is not subject to a substantial
risk of forfeiture as defined by regulations issued under Section 409A of the
Code, then the remainder of each calendar year immediately following (i) each
vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock, shall be the payment date(s)
for purposes of distributing dividend equivalent payments.
 


184

--------------------------------------------------------------------------------



 
Change in Outstanding Shares:  In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.

 
Interpretation/Administration:  The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination by such Committee or its
delegate shall be binding on all parties.
Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment:  The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director of Human Resources of JPMorgan
Chase.

 
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.

 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”

 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.

 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.



185

--------------------------------------------------------------------------------



 
Choice of Forum:  By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 
Waiver of Jury Trial/Class Claims:  By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.

 
Litigation:  By accepting any award, you agree that in any action or proceeding
by the Firm (other than a derivative suit in the right of the Firm) to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorney fees and expenses incurred in such action or proceeding. In addition,
you agree that you are not entitled to, and agree not to seek, advancement of
attorney fees and indemnification under the Firm’s By-Laws in the event of such
a suit by the Firm.

 
Nontransferability:  Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.

 
Outstanding Awards:  The Administrative provisions set forth above shall apply
to any award of restricted stock units outstanding as of the date hereof, and
such awards are hereby amended.

Definitions
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
• commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,
• insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
• financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
• issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments;
• advising on, or investing in, private equity or real estate, or
• any similar activities that JPMorgan Chase determines in its sole discretion
constitute financial services.


186

--------------------------------------------------------------------------------



 
“Firmwide Financial Threshold” means a Cumulative Return on Tangible Common
Equity for 2013, 2014 and 2015 of not less than 15%. Cumulative Return on
Tangible Common Equity means (i) the sum of the Firm’s reported net income for
all three years, divided by (ii) reported year-end tangible equity averaged over
the three years.
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.





“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following units:
 
Asset Management
Annual negative pre-provision net income
 
Card Services
Annual negative pre-tax, pre-loan loss reserve income
 
Commercial Bank
Annual negative pre-provision net income including loan charge-offs
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
n Global FX, Global rates, Rates Exotics & Hybrids, Public Finance
n Securitized Products
n Credit Trading and Syndicate, Credit Exotics & Hybrids
n Global Emerging Markets, GSOG
n Commodities
n Equities
n Global Banking
 
Consumer Banking Business
Annual negative pre-provision net income
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income reported at the Firm level
 
Home Lending
Annual negative pre-provision net income excluding losses from liquidating
portfolios and MSR Trading



“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable
service-related policies.


Government Office
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.


187

--------------------------------------------------------------------------------



Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.
Conditions for Continued Vesting:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility.
Failure to Satisfy Conditions for Continued Vesting:
If you do not satisfy the above “Conditions for Continued Vesting,” your
outstanding award will be cancelled. You also will be required to repay the Fair
Market Value of the number of shares (before tax and other withholdings) of
Common Stock distributed to you that would have been outstanding as restricted
stock units on the date you failed to satisfy the “Condition for Continued
Vesting” but for their accelerated distribution (as described in the
“Administrative Provisions” under the heading “Accelerated Distribution for
Ethics or Conflict Reasons Resulting From Employment by a Government Entity”).
Fair Market Value for this purpose will be determined as the date that the
shares were distributed.



188